Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This office action is in response to the amendment filed 1/6/2022. No claims have been amended. Claim 35 has been cancelled. No claims have been added. Therefore, claims 16-34 are presently pending in this application.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record Bordewick et al. (US2008/0099017) discloses an apparatus for treating sleep disordered breathing comprising: a flow generator configured to deliver a supply of air at positive pressure to a patient (12; flow generator) and couple with at least one accessory device (14; various modules -- interlocks); a user interface (44, 42), the user interface comprising: a display configured to display a plurality of screen (44; display); a set of controls configured to receive user input (42; user interface controls); and a controller configured to control operation of the flow generator (106, 122; microcontroller, CPU) (para. 0040, 66), configured to receive user input form the set of controls (42), detect whether at least one accessory device is connected to the apparatus (microcontroller may detect the modules included in a particular configuration – if accessory is present the device will be indicated) (para. 0039, 0041), and determine the identity of the at least one accessory device, if the controller detects at least one accessory device connected to the apparatus (indication connection of module) (para. 0039-0040); wherein the controller is configured to instruct the display to display a first screen of the plurality of screens based on whether the controller .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JASPER TSAI whose telephone number is (571)270-5246. The examiner can normally be reached Mon - Fri 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 

MICHAEL TSAI
Primary Examiner
Art Unit 3619


/MICHAEL J TSAI/Primary Examiner, Art Unit 3619